{¶ 52} I disagree. The trial court ordered Chateau Estates, Ltd. to install a water-filtration system to remove arsenic and iron from the park's drinking water no later than December 31, 2004. This order is the result of findings that "the level of iron and arsenic present in the water are toxic to humans." Specifically, the condition of the water within the park violates R.C. 3733.10.
{¶ 53} In Chateau Estates II, we found that R.C. 3733.12
authorized the trial court to require Chateau Estates to remedy defective conditions within the park. Although a particular remedy was not mandated, clearly any remedy should be a timely one since we are addressing matters of toxicity to humans.
{¶ 54} It is axiomatic that deadlines should mean something. With a deadline approaching of December 31, 2004, the association filed a motion for more immediate relief on November 19, 2004. The trial court conducted a status conference on December 3, 2004, but refused to accept testimony or other evidence. On January 7, 2005, an entry was filed extending the deadline for appellees to install a permanent remedy from December 31, 2004 until April 22, 2005.
{¶ 55} There is no evidence in the record to justify this delay, nor is there any evidence to justify the statement that "the court finds this not to be an unreasonable delay and approves the timetable submitted by Defendant." The majority concludes that "[b]y the time of the December 3, 2004 status conference it was obvious that the rapidly approaching December 31, 2004 deadline would not be met. Consequently, the trial court reviewed and adopted a new timetable that had been prepared by the E.P.A. and project engineers." At this critical *Page 470 
juncture, the real issue was the "timing of a permanent solution (i.e., a water-filtering system) to remedy the problem," as the majority states.
{¶ 56} However, in order for the trial court to make any determination that delays were reasonable and/or unavoidable, it is equally "obvious" that evidence should have been adduced justifying the delay with a right of cross-examination by the association. The trial court relied upon a timetable attached to a memorandum filed by Chateau Estates. The timetable was neither authenticated nor testified to by any witness. Nor was the association given any opportunity to examine witnesses to discern whether any delay was attributable to the nonfeasance of Chateau Estates. It is easy to blame delays on governmental agencies such as the Ohio and U.S.E.P.A., but it is clearly wrong to presume their culpability, thus absolving Chateau Estates. As of January 7, 2005, there is absolutely no evidentiary material available that would support a conclusion that Chateau Estates is not in part responsible for the project delays. It is little more than pure conjecture to attribute the delay to bureaucratic regulatory oversight.
{¶ 57} Not only was it unreasonable for the trial court to deny the association an evidentiary hearing in December and January 2004, it likewise was unreasonable and arbitrary to deny it an opportunity to examine Eastman on March 11, 2005. This was the first time the court took any evidence on the timetable previously found to be "reasonable." Eastman was called by the court as its witness. In contravention of Evid.R. 614(A), the court did not allow the association to cross-examine him. The rule clearly states that "all parties are entitled to cross examine witnesses thus called." This is a clear denial of the association's right to be heard and constitutes an abuse of discretion. Not only was cross-examination of Mr. Eastman a "better course" as noted by the majority, it was a mandated course under the Ohio Rules of Evidence and due-process considerations.
{¶ 58} Fundamental to our system of justice for all litigants is the theory that conclusions will be reached only by evidence and argument in open court with full opportunity to be heard. The association was not afforded such an opportunity here. Lord Coke's age-old maxim "justice delayed is justice denied" should be applied. Water that has been found to be toxic to humans clearly prejudices the rights of the residents of Chateau Estates trailer park, who are likely to be persons of modest means with limited resources to relocate. Section 16, Article I of the Ohio Constitution provides, "All courts shall be open, and every person, for an injury done him in his land, goods, person or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay." What is required clearly by due process of law is a fair opportunity to be heard. The record before us fails to establish that such an opportunity has been afforded the association. *Page 471 
{¶ 59} Accordingly, I would reverse and direct the trial court to conduct a full evidentiary hearing on Chateau Estates' failure to meet a mandatory and timely deadline for installation of a water-filtration system. I would also recommend the appointment of a special master with the necessary expertise to monitor this case to insure the expeditious installation of a water-filtration system and to help avoid further delays.